Citation Nr: 1805903	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  09-12 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for a right hand middle finger injury prior to April 19, 2012, and an evaluation in excess of 10 percent thereafter.

2. Entitlement to an initial evaluation in excess of 10 percent for painful scar, right hand.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1984 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran attended a Travel Board hearing before the undersigned Veterans Law Judge in August 2010.  A transcript of that hearing has been prepared and is associated with the file.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's right hand middle finger is manifested by x-ray findings of degenerative joint disease, complaints of pain, and limitation of motion.

2. For the entire period on appeal, the Veteran's one scar on his right hand (major) has been painful and stable.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent evaluation, but no higher, for right hand middle finger has been met prior to April 19, 2012.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2017).

2.  Since April 19, 2012, the criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2017).

3.  For the entire period on appeal, the criteria for a 10 percent rating, but no higher, for a right hand painful scar have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, DC 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The record shows that VA fulfilled its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Veteran was provided with the appropriate notice, afforded multiple VA examinations and his in-service and post-service medical records were obtained.  The Veteran has not alleged insufficient notice or identified any additional outstanding evidence which could be obtained to substantiate his claim.  Also, the Board is unaware of any such evidence.  For these reasons, the duties to notify and assist have been met.

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40). 

During the pendency of this appeal, the applicable rating criteria for scars (skin disorders), found at 38 C.F.R. § 4.118, were amended, effective October 23, 2008.  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the revised rating criteria.  The Veterans claims for benefits were received by VA prior to October 23, 2008.  The record reflects that the Agency of Original Jurisdiction has adjudicated the claim under the revised rating criteria.  Therefore, to ensure there is no prejudice to the Veteran, the Board will consider the rating criteria effective both prior to and from October 23, 2008.

Prior to the October 2008 amendments, Diagnostic Code 7800 for the evaluation of disfigurement of the head, face or neck provided that a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  A 30 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  A 50 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement.  An 80 percent rating requires visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

Note 1, following Diagnostic Code 7800, provides that the eight characteristics of disfigurement are:  a scar 5 or more inches (13 or more cm) in length; a scar at least 1/4 inch (0.6 cm) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm); and, skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1)(2008).

Subsequent to the October 2008 change in the regulation, the diagnostic criteria remained essentially the same under Diagnostic Code 7800.  However, the description was amended to clarify that ratings applied to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2017).  The eight characteristics of disfigurement remained the same.  However, additional explanatory notations were added which state that disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury should be separately evaluated under the appropriate diagnostic codes.  Also, the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 4 and 5 (2017).

Prior to the October 2008 amendments, Diagnostic Code 7803 provided that a 10 percent rating is warranted for scars that are superficial and unstable and Diagnostic Code 7804 provided that a 10 percent rating is warranted for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7803-7804 (2008).  The amended rating criteria do not include Diagnostic Code 7803. 

Subsequent to the October 2008 change in the regulation, Diagnostic Code 7804 provides for a 10 percent evaluation for one or two scars that are unstable or painful.  A 20 percent rating requires three or four scars that are unstable or painful. A 30 percent rating is warranted for five or more scars that are unstable or painful. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  The amended rating criteria also provide that if one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 3 (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (2012); 38 C.F.R. §§ 3.102 , 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1) . 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Factual Background and Analysis

Arthritis, Right Long Finger

The Veteran asserts that he should be awarded an initial compensable rating for residuals of his right hand long finger injury.  The Board agrees.

The Veteran testified in August 2010 that he experienced pain and loss of range of motion in his right hand long finger.  

In May 2008 the Veteran was afforded a VA examination.  The examiner reported that the Veteran had occasional pain in his right hand, dorsum, with cold weather.  No loss of range of motion was noted.

In November 2012, the Veteran submitted an April 2012 letter from his VA physician stating that the Veteran had arthritis in his right hand long finger.  

In September 2015, the Veteran was afforded a VA examination.  The diagnosis was traumatic arthritis in one joint.

In January 2017, the Veteran was afforded a VA examination.  Traumatic arthritis was documented in multiple joints of the right hand, and the examiner wrote, "Moderate degenerative change, interphalangeal joints, predominantly in the DIP joint."

Based on the foregoing, the Board finds a record of arthritis symptoms noted for the entire period of appeal.  However, the symptoms do not approximate to two or more minor joint groups with occasional incapacitating exacerbations.  Accordingly, a disability rating of 10 percent for arthritis in the right long finger, but no higher, is warranted for the entire period on appeal.
Scar

The Veteran has consistently stated that his scar is painful.  Each examination he has had noted that his scar was painful or had swelling, but was stable (VA examinations May 2008, March 2012, September 2015, January 2017).

In March 2012, the Veteran was afforded a VA examination for the scar on his right hand long finger.  The examiner noted that the Veteran had moderate pain, described as dull and achy, occurring one to two times per week.  The same symptomology was noted on each of the subsequent VA examinations.

As noted above, the Board has reviewed the Veteran's scar disability under the regulations prior to, and since, October 2008.  Under the standard prior to October 2008, Diagnostic  Code 7804 allows for a 10 percent disability rating for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7803-7804 (2008).  The current standard allows for a 10 percent evaluation for one or two scars that are unstable or painful.  Since the Veteran has one painful, but not unstable scar, the 10 percent rating under DC 7804 applies, and there is no benefit to the Veteran to apply the rating code prior to October 2008.  

Based on the foregoing, a 10 percent disability rating for a painful scar, for the entire period on appeal, is warranted.












ORDER

An initial compensable rating of 10 percent disabling, but no higher, for a right hand long finger injury (traumatic arthritis) prior to April 19, 2012 is granted.

Since April 19, 2012, an evaluation in excess of 10 percent for a right hand long finger injury (traumatic arthritis) is denied.

For the entire period on appeal, an evaluation of 10 percent, but no higher, for a painful scar, right hand, is granted, subject to the regulations governing the payment of monetary benefits



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


